Supreme Court of Florida
                                   ____________

                                   No. SC13-1834
                                   ____________

               PALM BEACH COUNTY SCHOOL BOARD, etc.,
                             Petitioner,

                                          vs.

                             JANIE DOE 1, etc., et al.,
                                  Respondents.

                                 [January 26, 2017]

QUINCE, J.

      The Palm Beach County School Board seeks review of the decision of the

Fourth District Court of Appeal in Janie Doe 1 ex rel. Miranda v. Sinrod, 117 So.
3d 786 (Fla. 4th DCA 2013), on the ground that it expressly and directly conflicts

with the decisions of this Court and other district courts of appeal on a question of

law concerning the relation back doctrine. We have jurisdiction. See art. V,

§ 3(b)(3), Fla. Const. For the reasons that follow, we approve the Fourth District’s

decision below, reversing the trial court’s dismissal of Respondents’ Title IX

claim, and disapprove the line of cases that establishes a bright-line rule that an
amendment asserting a new cause of action cannot relate back to the filing of the

original complaint.

                      FACTS AND PROCEDURAL HISTORY

      This case involves allegations of sexual abuse of four female students by

their teacher. Sinrod, 117 So. 3d at 787. In July 2006, Respondents—the four

students and their parents—filed a complaint against the teacher and the Palm

Beach County School Board alleging negligence on the part of the School Board,

that the teacher sexually molested the children, and that the parents suffered

emotional distress as a result. Id. at 787-88. In 2011, Respondents filed their third

amended complaint, alleging negligent supervision, negligent retention, intentional

infliction of emotional distress, and negligent infliction of emotional distress. Id.

at 788. Respondents also added a claim for violation of Title IX of the Education

Amendments of 1972,1 which prohibits sex discrimination by recipients of federal

education funding. Id. at 788 & n.2 (citing 20 U.S.C. § 1681; Jackson v.

Birmingham Bd. of Educ., 544 U.S. 167, 173 (2005)). The School Board moved to

dismiss the Title IX claim—and one other claim not relevant here—arguing that it

was barred by the statute of limitations because it did not relate back to the filing




      1. Pub. L. 92-318. §§ 901-07, 86 Stat. 235, 373-75 (codified as amended at
20 U.S.C. § 1681 (2012)).


                                         -2-
of the original complaint. Id. at 788. The trial court agreed, dismissing the claim,

and Respondents appealed. Id.

      Upon review, the Fourth District Court of Appeal found that the Title IX

claim did, in fact, relate back to the original negligence claims. Id. at 790. The

district court indicated that amendments raising a new cause of action generally do

not relate back to the original complaint. Id. at 789. However, the court clarified

that “a new cause of action—and even a new legal theory—can relate back to the

original pleading so long as the new claim is not based on different facts, such that

the defendant would not have ‘fair notice of the general factual situation.’ ” Id.

(quoting Dailey v. Leshin, 792 So. 2d 527, 532 (Fla. 4th DCA 2001)). The Fourth

District found that the Title IX claim arose from the same conduct and resulted in

the same injury as the original negligence claims and therefore relates back to the

filing of the original complaint under Florida Rule of Civil Procedure 1.190(c). Id.

at 789-90. The School Board now appeals this determination.

                                    ANALYSIS

      A trial court’s ruling on a motion to dismiss is subject to de novo review.

Mender v. Kauderer, 143 So. 3d 1011, 1013 (Fla. 3d DCA 2014); Armiger v.

Associated Outdoor Clubs, Inc., 48 So. 3d 864, 869 (Fla. 2d DCA 2010). The

determination of whether an amended complaint relates back to the filing of the

original complaint is a question of law, also reviewed de novo. Caduceus


                                        -3-
Properties, LLC v. Graney, 137 So. 3d 987, 991 (Fla. 2014); Flores v. Riscomp

Indus., Inc., 35 So. 3d 146, 148 (Fla. 3d DCA 2010). An amended complaint

raising claims for which the statute of limitations has expired can survive a motion

to dismiss if the claims relate back to the timely filed initial pleading. Flores, 35
So. 3d at 147. Thus, the conflict issue here is whether Respondents’ third amended

complaint, which added a new claim alleging violations of Title IX, relates back to

the filing of the initial complaint under rule 1.190(c). Rule 1.190 governs amended

pleadings and defines the relation back doctrine as follows: “When the claim or

defense asserted in the amended pleading arose out of the conduct, transaction, or

occurrence set forth or attempted to be set forth in the original pleading, the

amendment shall relate back to the date of the original pleading.” Fla. R. Civ. P.

1.190(c) (emphasis added).

      There are two lines of district court cases interpreting the operation of the

relation back doctrine in Florida. The first holds that an amended pleading does

not relate back if it states a new, different, or distinct cause of action from the

original pleading. Trumbull Ins. Co. v. Wolentarski, 2 So. 3d 1050, 1055 (Fla. 3d

DCA 2009); Page v. McMullan, 849 So. 2d 15, 16 (Fla. 1st DCA 2003) (stating

that amendments “may not be used to avoid the statute of limitations if the

amendment sets forth a new and distinct cause of action”); Arnwine v. Huntington

Nat’l Bank, N.A., 818 So. 2d 621, 625 (Fla. 2d DCA 2002) (“[E]ntirely new and


                                          -4-
separate causes of action will not relate back.”); W. Volusia Hosp. Auth. v. Jones,

668 So. 2d 635, 636 (Fla. 5th DCA 1996) (explaining that relation back is not

permitted where amendment states a new and distinct cause of action); Daniels v.

Weiss, 385 So. 2d 661, 663 (Fla. 3d DCA 1980). For example, in Arnwine, the

plaintiff’s original complaint alleged causes of action against the defendant bank

for reconstruction of lost instruments, conversion, accounting, fraud, and breach of

fiduciary duty. Arnwine, 818 So. 2d at 625. The amended complaint alleged the

same causes of action, but also included a new claim for civil conspiracy. Id. The

Second District found that the trial court did not err in dismissing this new claim

because “[w]hile the allegations of this count arise from the same set of operative

facts alleged in the original complaint, civil conspiracy is, in fact, an entirely new

cause of action” that does not relate back. Id. at 625-26.

      The second line of cases instead follows the exact language of rule

1.190(c)—allowing relation back where the claims from the amended pleading

arise out of the same conduct, transaction, or occurrence as in the original, timely

filed complaint. Armiger, 48 So. 3d at 870; Flores, 35 So. 3d at 147. In other

words, as long as the initial complaint gives the defendant fair notice of the general

factual scenario or factual underpinning of the claim, amendments stating new

legal theories can relate back. Fabbiano v. Demings, 91 So. 3d 893, 895 (Fla. 5th

DCA 2012); Flores, 35 So. 3d at 148; Kiehl v. Brown, 546 So. 2d 18, 19 (Fla. 3d


                                         -5-
DCA 1989). This is true even where the legal theory of recovery has changed2 or

where the original and amended claims require the assertion of different elements.3

      In Armiger, the plaintiff sued a company and its janitorial service provider

after he slipped and fell on the company’s property. Armiger, 48 So. 3d at 866.

The trial court dismissed the plaintiff’s first amended complaint for failure to state

a cause of action as against the company because the complaint did not allege

breach of a nondelegable duty or vicarious liability and there was no basis for a

negligence claim against the company directly. Id. The plaintiff moved to amend

his complaint accordingly, but the court denied the motion, reasoning that the

statute of limitations had expired and the proposed amendment would not relate

back. Id. On appeal, the Second District found that even though it stated a new

cause of action, the proposed amendment would relate back because the claims

alleged therein were based on the same conduct, transaction or occurrence as those

in the first amended complaint. Id. at 872. The court explained that “[a]lthough

the first amended complaint does not plainly state the breach of a [nondelegable]




       2. Flores, 35 So. 3d at 147 (allowing relation back even though legal
theories of recovery within amended complaints were supplemented and
modified).

      3. See, e.g., Fabbiano, 91 So. 3d at 896 (finding that battery claim related
back to negligence claim because both involved same plaintiff, same injuries, and
same damages and, therefore, “arose from the same occurrence”).


                                         -6-
duty, the applicability of the doctrine of nondelegable duty under the facts alleged

is apparent.” Id.; see also Roden v. R.J. Reynolds Tobacco Co., 145 So. 3d 183,

188 (Fla. 4th DCA 2014) (finding that wrongful death claim and personal injury

claim arose out of same transaction because both were based on decedent’s claim

of injury due to smoking cigarettes); Mender, 143 So. 3d at 1014-15 (finding

relation back where “the characterization of the complaint as individual or

derivative did not alter the underlying facts, circumstances, or parties, and gave fair

notice to all parties of the general fact situation out of which the claims arose”).

      Essentially, this second line of cases holds that the assertion of a new claim

in an amendment is not dispositive as to whether the amendment can relate back.

However, these cases recognize that a newly added claim could fail to meet the

relation back test if the new claim is so factually distinct that it does not arise out

of the same conduct, transaction, or occurrence as the original. See Fabbiano, 91
So. 3d at 894-95 (explaining that cases such as West Volusia Hospital Authority do

not stand for the principle that “an amendment involving a new cause of action

never relates back” under rule 1.190 but instead “pertain to a narrow set of

circumstances wherein the proposed amendment, although emanating from the

same set of operative facts, involved a factually distinct claim”).4


      4. See, e.g., Trumbull Ins. Co., 2 So. 3d at 1055 (finding that plaintiff’s PIP
claim did not relate back to original negligence and uninsured/underinsured claims
where original claims concerned collision of school bus with plaintiff’s vehicle and

                                          -7-
      In Caduceus Properties, LLC v. Graney, 137 So. 3d 987 (Fla. 2014), we had

before us the issue of “whether an amended complaint, naming a third-party

defendant as a party defendant, relates back to the filing of the third-party

complaint for statute of limitations purposes.” Id. at 989. We found that the

amended complaint related back because the third-party complaint put the third-

party defendant on notice of the conduct, transaction, or occurrence from which the

claims against that defendant arose. Id. at 992-93. We noted that our holding did

not “disturb the precedent that, generally, the relation back doctrine does not apply

when an amendment seeks to bring in an entirely new party defendant to the suit

after the statute of limitations has expired.” Id. at 993-94 (emphasis added). Nor

did it remove all discretion from the trial court, since that court must still determine

whether the claims arise from the same conduct, transaction, or occurrence and still

retains “discretion to deny the amendment if it is so late in the proceedings that the

opposing party would be unfairly prejudiced and other options, such as a

continuance, would be unfair to either party.” Id. at 994.




PIP claim concerned insurer’s failure to pay medical providers certain contracted
benefits); W. Volusia Hosp. Auth., 668 So. 2d at 636 (finding father’s claim for
loss of filial consortium in death of son sufficiently different from mother’s claim
for loss of filial consortium such that father’s claim did not relate back). We cite
these two cases as examples of the analysis conducted by the courts therein without
passing judgment as to the correctness of either decision.


                                         -8-
      We cited three factors in support of our interpretation of rule 1.190(c) that

are equally applicable here. First, this interpretation is consistent with Florida’s

judicial policy of freely permitting amendments to pleadings, as long as they do

not prejudice the opposing party, so that cases may be resolved on the merits. Id.

at 991-92. Second, “[p]ermitting relation back in this context is also consistent

with Florida case law holding that rule 1.190(c) is to be liberally construed and

applied.” Id. at 992. Last, this interpretation is consistent with the purpose of the

statute of limitations, which is “to protect defendants from unusually long delays in

the filing of lawsuits and to prevent prejudice to defendants from the unexpected

enforcement of stale claims”—a purpose that is not implicated where the new

claims concern the same conduct, transaction, or occurrence as the original. Id.

      The School Board cites many older cases5 from this Court for the principle

that amendments containing new causes of action do not relate back to the original

pleadings. However, the modern rule for relation back doctrine, Fla. R. Civ. P.

1.190, was adopted in 1967. In re Fla. Rules of Civil Procedure 1967 Revision,

187 So. 2d 598, 609 (Fla. 1966). Prior to 1967, there were other versions of this




      5. See, e.g., Atlantic Coast Line R. Co. v. Edenfield, 45 So. 2d 204 (Fla.
1950); Gables Racing Ass’n v. Persky, 180 So. 24 (Fla. 1938); Livingston v.
Malever, 137 So. 113 (Fla. 1931); La Floridienne v. Atlantic Coast Line R. Co., 58
So. 186 (Fla. 1912).


                                         -9-
rule in existence.6 Those versions may have contained the same language as the

modern rule, but the pre-1967 cases interpreting them still are not controlling.7

      The School Board cites United Telephone Co. v. Mayo, 345 So. 2d 648 (Fla.

1977), as an example of a case from this Court that addresses the issue of relation

back under the 1967 version of rule 1.190(c). There, we stated that “[w]ithout

expressing an opinion on the propriety of petitioner’s argument, we cannot say that

the Commission acted unlawfully because it refused petitioner the opportunity to

alter its theory of the case after petitioner’s initial hypothesis was unsuccessful”

and “after all the evidence had been introduced.” Id. at 655 (emphasis added). We

explained in a footnote that “amendments are usually granted liberally. However,

the right to amend does not authorize plaintiff to state new and different causes of

action.” Id. at 655 n.6 (citing pre-1967 cases).




      6. See, e.g., Fla. R. Civ. P. 1.15 (c) (1954) (“Relation Back of Amendments.
Whenever the claim or defense asserted in the amended pleading arose out of the
conduct, transaction, or occurrence set forth or attempted to be set forth in the
original pleading, the amendment shall relate back to the date of the original
pleading.”); Rule 15, Fla. Common Law Rules.

      7. See generally Fabbiano, 91 So. 3d at 895 (deeming reliance on 1931 case
“misplaced” because decided before modern rule was adopted); Keel v. Brown,
162 So. 2d 321, 323 (Fla. 2d DCA 1964) (holding that cases decided before
adoption of 1954 version of rule were not controlling in 1964 case because “[b]y
the adoption of the Rules, Florida assumed the more liberal attitude toward
pleading, practice and procedure” and “intended that the former, technical rules
would be materially changed”).


                                         - 10 -
      The School Board’s citation to Mayo is misplaced because “relation back”

was not the issue before us and was not relevant to the resolution of that case; the

above comments were dicta. The opinion does not even mention rule 1.190(c).

Most importantly, although the opinion was issued in 1977, this Court cited cases

from before the adoption of the modern rule in 1967. Further, the issue there

involved altering a party’s theory of the case after all evidence in the case had been

introduced, which is not the situation here. Mayo is neither controlling nor

persuasive in this case.

      In accordance with rule 1.190 and our prior case law, we disapprove the first

line of cases to the extent that they establish a bright-line rule that amendments

asserting new claims cannot relate back under any circumstances. As established

in Fabbiano, Dailey, and even Caduceus, amendments asserting new claims can

relate back to the original pleading as long as they arise out of the same conduct,

transaction, or occurrence as the claims within the original. The proper focus of

the inquiry is not whether the amended pleading sets forth a new or different claim,

but whether the claims within the amended pleading are part of the same conduct,

transaction, or occurrence as in the original pleading. Accordingly, we approve the

second line of cases, which recognizes that while amendments with new claims do

not always relate back, they can do so if the claims are not factually distinct from

those within the original complaint.


                                        - 11 -
      In the instant case, we approve the Fourth District’s finding that

Respondents’ Title IX claim does relate back to their original pleading. The Title

IX claim arose out of the same conduct as the original negligence claims—the

alleged molestation of students by their teacher and the School Board’s failure to

protect against that harm. In the trial court’s order on the School Board’s motion

to dismiss the Title IX claim, the court found no relation back because the initial

complaint “alleged that the School Board negligently breached its duty,” whereas

the third amended complaint alleged that the School Board “acted with deliberate

indifference” in violation of Title IX. However, such differing terms do not

indicate different facts. Instead, they indicate that the facts are being described in

legal terms to demonstrate specific elements of each cause of action. And claims

requiring proof of different elements can still relate back. See, e.g., Fabbiano, 91
So. 3d at 896 (finding that battery claim related back to negligence claim because

both involved same plaintiff, same injuries, and same damages and, therefore,

“arose from the same occurrence”).

      Although the allegations within the Title IX claim were more specific, the

factual underpinnings of the original claims were similar enough to the new claim

to put the School Board on notice that it could be held responsible for any harm




                                         - 12 -
resulting from the alleged conduct.8 “Although additional allegations of fact were

inserted into the complaint as it progressed through its steps, and the legal theories

of recovery were supplemented and modified, the substantive factual situation

remained the same as that found in the original complaint . . . .” Flores, 35 So. 3d

at 147. Therefore, we approve the Fourth District’s decision below, reversing the

trial court’s dismissal of Respondents’ Title IX claim.

                                   CONCLUSION

      We hereby approve the Fourth District’s decision in Janie Doe 1 ex rel.

Miranda v. Sinrod, 117 So. 3d 786 (Fla. 4th DCA 2013), and disapprove cases

such as Trumbull Insurance Co. v. Wolentarski, 2 So. 3d 1050 (Fla. 3d DCA

2009); Page v. McMullan, 849 So. 2d 15 (Fla. 1st DCA 2003); Arnwine v.

Huntington National Bank, N.A., 818 So. 2d 621 (Fla. 2d DCA 2002); West

Volusia Hospital Authority v. Jones, 668 So. 2d 635 (Fla. 5th DCA 1996); and

Daniels v. Weiss, 385 So. 2d 661 (Fla. 3d DCA 1980), to the extent that they

establish a bright-line rule that an amendment asserting a new claim can never

relate back to the filing of the original pleading.




       8. For example, the original complaint alleged a failure to remove the
teacher from the premises after being notified of his sexual misconduct toward
other students, and the amended complaint alleged that another sexual assault by
the teacher was reported to the vice-principal and the principal by the father of
another student years before instant report.


                                         - 13 -
      It is so ordered.

LABARGA, C.J., and PARIENTE, and LEWIS, JJ., and PERRY, Senior Justice,
concur.
CANADY and POLSTON, JJ., concur in result.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Fourth District - Case No. 4D11-3004

      (Palm Beach County)

Shannon Patricia McKenna of Conroy, Simberg, Ganon, Krevans, Abel, Lurvey,
Morrow & Schefer, P.A., Hollywood, Florida,

      for Petitioner

Marc A. Wites of Wites & Kapetan, P.A., Lighthouse Point, Florida,

      for Respondents




                                      - 14 -